Citation Nr: 1403075	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-47 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to September 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

The Veteran's current left knee disability, diagnosed as chondromalacia patella and mild osteoarthritis of the left knee, was not shown during active service or within the first post service year, and is not the result of an event, injury, or disease incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The RO's April 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records, and has taken all reasonable steps to obtain VA and private treatment records identified by the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also scheduled the Veteran for VA examination for joints in October 2009 and in May 2011.  These examinations were conducted by VA examiners who had reviewed the Veteran's claims file, reviewed the history of the left knee disability with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In April 2011, the Board remanded this matter directing the RO to request that the Veteran identify any additional pertinent evidence that may be available; attempt to obtain any available treatment reports in 1986 from the VA Medical Center in Indianapolis, Indiana; attempt to obtain treatment reports from VA facilities in Carson and Ft. Knox, Kentucky; and schedule the Veteran for an examination to obtain a medical opinion addressing the etiology of his current left knee disability.  In April 2011, the RO requested that the Veteran identify any additional evidence that may be available.  The RO also made attempts to obtain the identified VA treatment records from VA treatment facilities in Indianapolis, Indiana; Carson, Kentucky; and Fort Knox, Kentucky.  Thereafter, in November 2011, the Veteran was informed that these attempts were unsuccessful, and the RO outlined its efforts to obtain these records in a December 2011 Formal Finding of Unavailability Memorandum.  Finally, the RO scheduled the Veteran for a VA examination for joints in May 2011, which included the requested medical opinion concerning the Veteran's current left knee disability.  Accordingly, the directives of the Board's April 2011 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran is seeking service connection for a left knee disability.  He contends that he injured his left knee during service, and that he continued to experience problems with his left knee since that time.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, service connection is granted if arthritis is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran served on active duty from February 1982 to September 1985.  A review of his service treatment records revealed that he was treated for a left knee abrasion in February 1984.  In June 1984, he sought treatment after he injured his left knee in a fall.  A June 1984 treatment report noted that he was diagnosed with a Grade I sprain of the medial collateral ligament.  Subsequent inservice treatment reports reflect that his left knee was initially treated with a cast, followed by physical therapy for a period of months.

Following his separation from service, the Veteran filed his original claim seeking service connection for a left knee disability in September 1985.  In October 1985, a VA physical examination was conducted.  The report of this examination noted the Veteran's history of an inservice left knee injury.  It also noted that the Veteran had not required any medication for left knee pain during the past year.  Physical examination of the left knee revealed a full range of active and passive motion.  It also listed findings of no pain on palpation, no swelling, no tenderness, and no remarkable crepitus.  X-ray examination of the left knee revealed a normal impression, including unremarkable osseous structures and joint spaces that were well maintained.  The examination report concluded with a diagnosis of history of fluctuating complaints of pain in the left knee, with no findings found on physical examination.

More recent treatment records, a diagnosis of chondromalacia patella and mild osteoarthritis of the left knee.  An August 2007 VA treatment report noted a diagnosis of degenerative joint disease of the left knee.  A September 2007 VA x-ray examination of the left knee revealed an impression of mild degenerative changes of the patellofemoral space.

On a December 2007 Pain and Daily Activities Questionnaire, completed pursuant to the Veteran's claim for benefits from the Social Security Administration (SSA), the Veteran indicated that he started to experience sharp and chronic pain in his neck, shoulders, elbows, hands, back, hips, knees, ankles, and feet "about 1999." A March 2008 disability evaluation for SSA benefits noted the Veteran's history of a left knee injury during service, with complaints of pain since that time.  

In a July 2009 statement, the Veteran indicated that he could not afford to seek medical attention for his left knee in the years after his separation from the service, and that he treated his knee pain using over the counter medications.  

At an October 2009 VA examination, the VA examiner noted the Veteran's inservice history of a left knee injury.  The Veteran indicated that his left knee "started really hurting about a year after" he was discharged from the service.  X-ray examinations of the knees revealed mild osteoarthritis, bilaterally.  Following a physical examination, the report concluded with a diagnosis of mild osteoarthritis of the left knee.  The VA examiner then opined that it was "less likely than not" that the Veteran's current left knee disability was related to his military service.  In support of this opinion, the VA examiner noted that there was no evidence of a chronic left knee disability at the time of the Veteran's separation from service or within a few years thereafter.  The VA examiner further indicated that x-ray examination of the knees revealed mild osteoarthritis, bilaterally, and that if the left knee disability were injury-related, the osteoarthritis would be "less likely" to be to the same degree in severity as the right knee.  Finally, the VA examiner cited the lack of any treatment having been shown for many years after the Veteran's separation from service.  

In May 2011, a VA examiner summarized the Veteran's inservice and post service history of left knee treatment.  The physical examination of the left knee revealed crepitation, guarding of movement, and a reduced range of motion with some pain.  A magnetic resonance imaging examination of the left knee revealed an impression of chondromalacia patella, with corresponding subchondral stress marrow changes in the central portion of the trochlea, but with no evidence of medial collateral ligament injury.  The examination report concluded with a diagnosis of left knee chondromalacia patella.  The VA examiner then opined that Veteran's current left knee pathology was "less likely as not" caused by, result of, or aggravated by his inservice left knee complaints.  In support of this opinion, the VA examiner noted that x-ray examination of the left knee in 1985 was normal.  The VA examiner also noted the lack of any treatment for left knee disability for a period of 25 years after the Veteran's military service.  Finally, the VA examiner noted that the Veteran had gained over 100 pounds since he was in the military, and that this "certainly contributed to his current left knee pathology."

The evidence of record shows that the Veteran had an injury to his left knee during service.  Moreover, the evidence reflects that he currently has a left knee disability, diagnosed as chondromalacia patella and mild osteoarthritis of the left knee.  Thus, the remaining issue to be considered is whether there is a nexus his current disability and his military service. 

For his part, the Veteran has submitted statements and presented testimony that he has continued to experience problems with his left knee ever since it was injured during his military service.  The Veteran is competent to report on the circumstances of his left knee injury in service and the subsequent symptoms, because these are capable of lay observation.  However, separate VA examiners in October 2009 and in May 2011 considered these competent statements, but opined that it was "less likely than not" that the Veteran's current left knee disability was related to or aggravated by his military service, or his left knee injury therein.  The VA examiner in October 2009 noted that both of the Veteran's knees demonstrated mild osteoarthritis and that this would be less likely likely to been seen to the same degree in both the left and right knee" if the left knee disability were injury related, as opposed to years of regular wear and tear.  The VA examiner in May 2011 also noted that the Veteran had gained over 100 pounds since he was in the military, and that this certainly contributed to his current knee disabilities.  Both examiners also cited the lack of any objective findings on the Veteran's post service October 1985 VA physical examination and the normal x-ray of the left knee in 1985, as well as the lack of any documented treatment having been shown for over twenty-five years after his separation examination.

The weight of the probative evidence demonstrates that the Veteran's current left knee disability first manifested is not related to his active service, and cannot be presumed to have been so incurred.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


